                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

DANYELL CANNADY,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
VS.                                                )          No. 2:18-cv-2777-JDT-cgc
                                                   )
SHELBY COUNTY,                                     )
                                                   )
       Defendant.                                  )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On November 8, 2018, Plaintiff Danyell Cannady, who was, at the time, incarcerated at

the Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se civil

complaint and a motion to proceed in forma pauperis.1 (ECF Nos. 1 & 2.) The Court granted

leave to proceed in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the

Defendant as Shelby County.2

       The factual allegations of Cannady’s complaint are very brief: “On July 18, 2018 I was

hurting so bad I could not get out the [bed.] I thought my IVC [filter] had broke inside of me[.]

The P.O. called a co[de] white so [medical] team came got me.” (ECF No. 1 at 2.) Cannady also

states he was in pain for about five months. (Id. at 3.) He seeks $10 million in damages. (Id.)



       1
        Cannady notified the Court on December 21, 2018, that he had been released and
provided a current address. (ECF No. 5.)
       2
           The claim against the Jail is treated as a claim against Shelby County.
        The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

        (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
        granted; or

        (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Federal Rule of Civil Procedure 12(b)(6), as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the

complaint’s “well-pleaded” factual allegations as true and then determines whether the allegations

“plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

                                                   2
and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Cannady’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Cannady has no claim against Shelby County. When a § 1983 claim is made against a

municipality or county, the court must analyze two distinct issues: (1) whether plaintiff’s harm

was caused by a constitutional violation; and (2) if so, whether the municipality is responsible for

that violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992). The second

issue is dispositive of any claim against Shelby County.

       A local government “cannot be held liable solely because it employs a tortfeasor—or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality cannot be held responsible for a

constitutional deprivation unless there is a direct causal link between a municipal policy or custom

and the alleged constitutional deprivation. Monell, 436 U.S. at 691-92. To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that policy.”

Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

                                                  3
358, 364 (6th Cir. 1993)). “Where a government ‘custom has not received formal approval through

the body’s official decisionmaking channels,’ such a custom may still be the subject of a § 1983

suit.” Alkire, 330 F.3d at 815 (quoting Monell, 436 U.S. at 690-91). The policy or custom “must

be ‘the moving force of the constitutional violation’ in order to establish the liability of a

government body under § 1983.” Searcy, 38 F.3d at 286 (quoting Polk Co. v. Dodson, 454 U.S.

at 326 (citation omitted)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that municipal

liability is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80

(1986)) (emphasis in original).

       Although civil rights plaintiffs are not required to plead the facts demonstrating municipal

liability with particularity, Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination

Unit, 507 U.S. 163, 168-69 (1993), the complaint must be sufficient to put the municipality on

notice of the plaintiff’s theory of liability, see, e.g., Fowler v. Campbell, No. 3:06CV-P610-H,

2007 WL 1035007, at *2 (W.D. Ky. Mar. 30, 2007); Yeackering v. Ankrom, No. 4:05-CV-00018-

M, 2005 WL 1877964, at *2 (W.D. Ky. Aug. 5, 2005). The allegations of the complaint in this

case fail to identify an official policy or custom of Shelby County which caused injury to Cannady.

       It appears that Cannady may be attempting to allege a claim for lack of medical care. If

Cannady were a convicted prisoner at the time, the claim would arise under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501

U.S. 294 (1991). Because Cannady presumably was a pre-trial detainee at the Jail, however, he is

protected by the Fourteenth Amendment. Nevertheless, even though Cannady may have been a

pre-trial detainee, the Court will analyze his claim under Eighth Amendment principles because in



                                                  4
this context the rights of pre-trial detainees are equivalent to those of convicted prisoners. Richko

v. Wayne Cnty., Mich., 819 F.3d 907, 915 (6th Cir. 2016); Thompson v. Cnty. of Medina, 29 F.3d

238, 242 (6th Cir. 1994) (citing Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir. 1985).3

       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992); Wilson

v. Seiter, 501 U.S. 294, 298 (1991); Williams v. Curtin, 631 F.3d at 383; Mingus v. Butler, 591

F.3d 474, 479-80 (6th Cir. 2010). The Eighth Amendment also guarantees prisoners the right to

adequate medical care. Johnson v. Karnes, 398 F.3d 868, 873-74 (6th Cir. 2005). The objective

component of an Eighth Amendment claim based on a lack of medical care requires that a prisoner

have a serious medical need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004);

Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir. 1994). Here, the Court will presume Cannady’s

medical emergency was a serious medical need.

       To establish the subjective component of an Eighth Amendment violation, a prisoner must

demonstrate that the official acted with the requisite intent, that is, that he had a “sufficiently

culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 297, 302-03. The

plaintiff must show that the prison officials acted with “deliberate indifference” to a substantial

risk that the prisoner would suffer serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at




       3
         In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the Supreme Court held that
excessive force claims brought by pre-trial detainees must be analyzed under a Fourteenth
Amendment standard of objective reasonableness, rejecting the Eighth Amendment’s subjective
standard that takes into account a defendant’s state of mind. Id. at 2472-73. However, for other
types of claims concerning a pre-trial detainee’s health and safety that do not involve allegations
of excessive force, the Sixth Circuit continues to apply the Eighth Amendment’s subjective
standard of deliberate indifference. See Morabito v. Holmes, 628 F. App’x 353, 356-58 (6th Cir.
2015) (applying, even after Kingsley, the Eighth Amendment’s deliberate indifference standard
to denial of medical care claim).

                                                 5
303; Woods v. Lecureux, 110 F.3d 1215,1222 (6th Cir. 1997). “[D]eliberate indifference describes

a state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835. Thus, a prison

official cannot be liable under the Eighth Amendment “unless the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. at 837.

        Cannady has sued only Shelby County. He does not allege that any specific official or

employee of the Jail knew of an excessive risk to his health and yet disregarded that risk. He states

only that an unnamed “P.O.” called a code white. Thus, he has not stated a claim for lack of

adequate medical care.

        For the foregoing reasons, Cannady’s complaint is subject to dismissal in its entirety for

failure to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Cannady should be given an opportunity to amend his complaint

with regard to the claim that he was denied adequate medical care.




                                                 6
        In conclusion, the Court DISMISSES Cannady’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

However, leave to amend is GRANTED. Any amendment must be filed within twenty-one days

after the date of this order.

        Cannady is advised that an amended complaint will supersede the original complaint and

must be complete in itself without reference to the prior pleadings. The text of the complaint must

allege sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts alleged in

the original complaint. Each claim for relief must be stated in a separate count and must identify

each defendant sued in that count. If Cannady fails to file an amended complaint within the time

specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.

                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




                                                7
